Ripich v Ripich (2017 NY Slip Op 09034)





Ripich v Ripich


2017 NY Slip Op 09034


Decided on December 22, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


1426 CA 17-00554

[*1]LISA J. RIPICH, PLAINTIFF-APPELLANT-RESPONDENT,
vGREGORY G. RIPICH, DEFENDANT-RESPONDENT-APPELLANT. 


LINDA M. CAMPBELL, SYRACUSE, FOR PLAINTIFF-APPELLANT-RESPONDENT.
MACHT, BRENIZER & GINGOLD, P.C., SYRACUSE (JON W. BRENIZER OF COUNSEL), FOR DEFENDANT-RESPONDENT-APPELLANT. 

	Appeal and cross appeal from an order of the Supreme Court, Onondaga County (Martha E. Mulroy, A.J.), entered June 15, 2016. The order, among other things, granted that part of defendant's motion for a downward modification of his maintenance and child support obligations and imputed certain income to defendant. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: December 22, 2017
Mark W. Bennett
Clerk of the Court